Exhibit 10.3

EXCHANGE AGREEMENT

This EXCHANGE AGREEMENT (this “Agreement”), dated as of August 5, 2015, is made
by and among TerraForm Global, Inc., a Delaware corporation (the “Corporation”),
TerraForm Global, LLC, a Delaware limited liability company (“Global LLC”),
SunEdison, Inc. (“SunEdison”) and the other Persons from time to time party
hereto in accordance with Section 4.1 hereof (collectively with SunEdison, the
“Global LLC Unitholders”).

WHEREAS, the parties hereto desire to provide for the exchange of certain Global
LLC Units and Class B or Class B1 Common Stock, as applicable, for shares of
Class A Common Stock (each as defined herein), upon the election of a Global LLC
Unitholder, whereby (a) such Global LLC Unitholder would surrender all or a
portion of its Global LLC Units and a corresponding number of shares of Class B
or Class B1 Common Stock, as applicable, to Global LLC, (b) the Corporation will
issue and contribute a corresponding number of shares of Class A Common Stock to
Global LLC for delivery of such shares by Global LLC to the exchanging Global
LLC Unitholder, (c) Global LLC will issue a corresponding number of additional
Class A Units (as defined herein) to the Corporation, (d) Global LLC will cancel
the surrendered Global LLC Units and the Corporation will cancel the
corresponding shares of Class B or Class B1 Common Stock, as applicable (each as
defined herein), and (e) Global LLC will deliver the shares of Class A Common
Stock it receives from the Corporation to the exchanging Global LLC Unitholder,
in each case on the terms and subject to the conditions set forth herein.

WHEREAS, the parties hereto desire that the exchange of Global LLC Units and the
Class B or Class B1 Common Stock, as applicable, for shares of Class A Common
Stock pursuant to this Agreement constitute a taxable sale or exchange, for
federal income tax purposes, of Global LLC Units by the applicable Global LLC
Unitholder in exchange for Class A Common Stock (in conjunction with the
cancellation of Class B or Class B1 Common Stock, as applicable).

NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

ARTICLE I

Section 1.1 Effective Time. This Agreement shall become effective immediately
prior to the consummation of the initial public offering of the Class A Common
Stock on the date first above written (the “Effective Time”).

Section 1.2 Definitions. Capitalized terms used but not defined herein shall
have the respective meanings ascribed thereto in the Global LLC Operating
Agreement (as defined herein), and the following definitions shall be for all
purposes, unless otherwise clearly indicated to the contrary, applied to the
terms used in this Agreement.

“Applicable Securities Laws” means the Securities Act of 1933, as amended (the
“Securities Act”), and any applicable securities laws of a state or foreign
jurisdiction.



--------------------------------------------------------------------------------

“Class A Common Stock” means the Class A common stock, par value $0.01 per
share, of the Corporation.

“Class A Units” means the Class A Units of Global LLC, with such rights and
privileges as set forth in the Global LLC Operating Agreement.

“Class B Common Stock” means the Class B common stock, par value $0.01 per
share, of the Corporation.

“Class B Units” means the Class B Units of Global LLC, with such rights and
privileges as set forth in the Global LLC Operating Agreement.

“Class B1 Common Stock” means the Class B1 common stock, par value $0.01 per
share, of the Corporation.

“Class B1 Units” means the Class B1 Units of Global LLC, with such rights and
privileges as set forth in the Global LLC Operating Agreement.

“Code” means the Internal Revenue Code of 1986, as amended.

“Effective Time” has the meaning set forth in Section 1.1 of this Agreement.

“Election of Exchange” has the meaning set forth in Section 2.1(b) of this
Agreement.

“Exchange” has the meaning set forth in Section 2.1(a) of this Agreement.

“Exchange Date” has the meaning set forth in Section 2.1(b) of this Agreement.

“Exchange Rate” means the number of shares of Class A Common Stock for which a
Global LLC Unit is entitled to be Exchanged. On the date of this Agreement, the
Exchange Rate shall be 1, subject to adjustment pursuant to Section 2.2 of this
Agreement.

“Global LLC Operating Agreement” means the Amended and Restated Operating
Agreement of Global LLC, dated on or about the date hereof, as such agreement
may be amended from time to time in accordance with the terms thereof.

“Global LLC Unit” means each of the Class B and Class B1 Units of Global LLC now
or hereafter held by any Global LLC Unitholder.

“Global LLC Unitholder” means SunEdison and any Permitted Transferee to whom
SunEdison (or another Permitted Transferee) transfers some or all of the Global
LLC Units owned by such Person in accordance with the terms of the Global LLC
Operating Agreement (including Section 7.3 thereof).

“Governmental Entity” means any supra-national, national, state, provincial or
local governmental authority, court, government or self-regulatory organization,
commission, tribunal or organization or any regulatory, administrative or other
agency, or any political or other subdivision, department or branch of any of
the foregoing.

“IPO” means the closing of the initial public offering and sale by the
Corporation of shares of Class A Common Stock.

“Permitted Transferee” has the meaning given to such term in Section 4.1 of this
Agreement.

“Person” means any individual, partnership, corporation, limited liability
company, trust or other entity, including any Governmental Entity.

“Requisite Holders” means, as of the applicable determination date, each Global
LLC Unitholder, if any, who, together with its Affiliates and Permitted
Transferees, beneficially owns at least a majority of the then outstanding
Global LLC Units (excluding any Global LLC Units held by the Corporation or any
of its subsidiaries).

 

2



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any Person, (i) a corporation a majority of
whose capital stock with the general voting power under ordinary circumstances
to vote in the election of directors of such corporation (irrespective of
whether or not, at the time, any other class or classes of securities shall
have, or might have, voting power by reason of the happening of any contingency)
is, at the date of determination thereof, beneficially owned by such Person, by
one or more Subsidiaries of such Person or by such Person and one or more
Subsidiaries thereof or (ii) any other Person (other than a corporation),
including a joint venture, a general or limited partnership or a limited
liability company, in which such Person, one or more Subsidiaries thereof or
such Person and one or more Subsidiaries thereof, directly or indirectly, at the
date of determination thereof, beneficially own at least a majority of the
ownership interests entitled to vote in the election of directors, managers or
trustees thereof (or other Persons performing such functions) or act as the
general partner or managing member of such other Person.

ARTICLE II

Section 2.1 Exchange of Global LLC Units for Class A Common Stock.

(a) Subject to compliance with Applicable Securities Laws, each Global LLC
Unitholder shall be entitled at any time and from time to time, upon the terms
and subject to the conditions hereof and the Global LLC Operating Agreement, to
surrender all or a portion of its Global LLC Units to Global LLC in exchange for
the delivery by Global LLC to the exchanging Global LLC Unitholder of a number
of shares of Class A Common Stock that is equal to the product of the number of
Global LLC Units surrendered multiplied by the Exchange Rate (each such
exchange, an “Exchange”); provided that, (i) each Exchange shall be for a
minimum of the lesser of 1,000 Global LLC Units or all of the Global LLC Units
held by such Global LLC Unitholder and (ii) such exchanging Global LLC
Unitholder must be the record holder of the number of shares of Class B or Class
B1 Common Stock that is equal to the number of Global LLC Units surrendered. In
connection with such exchange, (A) a corresponding number of shares of Class B
or Class B1 Common Stock, as applicable, held by the exchanging Global LLC
Unitholder must be surrendered to Global LLC for delivery of such shares by
Global LLC to the Corporation for cancellation, (B) the Corporation will issue
and

 

3



--------------------------------------------------------------------------------

contribute a corresponding number of shares of Class A Common Stock to Global
LLC for delivery of such shares by Global LLC to the exchanging Global LLC
Unitholder, (C) Global LLC will issue a corresponding number of additional
Class A Units to the Corporation, (D) Global LLC will cancel the surrendered
Global LLC Units and the Corporation will cancel the corresponding shares of
Class B or Class B1 Common Stock, as applicable, and (E) Global LLC will deliver
the shares of Class A Common Stock it receives from the Corporation to the
exchanging Global LLC Unitholder.

(b) A Global LLC Unitholder shall exercise its right to Exchange Global LLC
Units as set forth in (a) above by delivering to the Corporation and to Global
LLC a written election of exchange in respect of the Global LLC Units to be
Exchanged substantially in the form of Exhibit A hereto (an “Election of
Exchange”), duly executed by such holder or such holder’s duly authorized
representative, in each case delivered during normal business hours at the
principal executive offices of the Corporation and of Global LLC. An Election of
Exchange may specify that the Exchange is to be contingent (including as to
timing) upon the occurrence of any transaction or event, including the
consummation of a purchase by another Person (whether in a tender or exchange
offer, an underwritten offering or otherwise) of shares of Class A Common Stock
or any merger, consolidation or other business combination. Subject to
(i) Section 2.4(b) of this Agreement, (ii) the payment by the applicable Global
LLC Unitholder of any amount required to be paid under (c) and (iii) the
surrender to Global LLC of the unit certificates, if any, and duly executed unit
powers associated with the Global LLC Units subject to the Exchange, the
Exchange shall be deemed to have been effected on (A) the Business Day
immediately following receipt of the applicable Election of Exchange or (B) such
later date specified in or pursuant to the applicable Election of Exchange (such
date specified in clause (A) or (B), as applicable, the “Exchange Date”), and as
promptly as practicable following the applicable Exchange Date, the Corporation
shall deliver or cause to be delivered at the offices of the then-acting
registrar and transfer agent of the Class A Common Stock or, if there is no
then-acting registrar and transfer agent of the Class A Common Stock, at the
principal executive offices of Global LLC, the number of shares of Class A
Common Stock deliverable upon such Exchange. Global LLC shall then deliver or
cause to be delivered such shares of Class A Common Stock to the relevant
exchanging Global LLC Unitholder (or its designee). Notwithstanding anything
herein to the contrary, any exchanging Global LLC Unitholder may withdraw or
amend an Election of Exchange, in whole or in part, prior to the effectiveness
of the Exchange, at any time prior to 5:00 p.m., New York City time, on the
second Business Day immediately preceding the Exchange Date (or any such later
time as may be required by applicable law) by delivery of a written notice of
withdrawal to the Corporation and to Global LLC, specifying (1) the number of
Global LLC Units being withdrawn, (2) the number of Global LLC Units, if any, as
to which the Election of Exchange remains in effect and (3) if such exchanging
Global LLC Unitholder so determines, a new Exchange Date or any other new or
revised information permitted in an Election of Exchange. On the Exchange Date,
all rights of the exchanging Global LLC Unitholder as a holder of such Global
LLC Units shall cease and such Global LLC Units shall be cancelled, and Global
LLC shall issue to the Corporation a number of Class A Units equal to the number
of such Global LLC Units cancelled. On the Exchange Date, the exchanging Global
LLC Unitholder shall be treated for all purposes as having become the record
holder of the

 

4



--------------------------------------------------------------------------------

shares of Class A Common Stock to be exchanged for the cancelled Global LLC
Units. In connection with the Exchange, the Corporation shall automatically
cancel shares of Class B or B1 Common Stock, as applicable, held by the
exchanging Global LLC Unitholder, immediately after such shares of common stock
are transferred to Global LLC, in an amount corresponding to the number of
Global LLC Units being exchanged in accordance with this Section 2.1. The
Corporation shall take such actions as may be required to ensure the performance
by Global LLC of its obligations under this (b) and the foregoing (a).

(c) Global LLC, the Corporation and the exchanging Global LLC Unitholder shall
bear their own expenses in connection with the consummation of any Exchange,
whether or not any such Exchange is ultimately consummated, except that Global
LLC shall bear any transfer taxes, stamp taxes or duties, or other similar taxes
in connection with, or arising by reason of, any Exchange; provided, however,
that if any shares of Class A Common Stock are to be delivered in a name other
than that of the Global LLC Unitholder that requested the Exchange, then such
Global LLC Unitholder and/or the person in whose name such shares are to be
delivered shall pay to Global LLC the amount of any transfer taxes, stamp taxes
or duties, or other similar taxes in connection with, or arising by reason of,
such Exchange or shall establish to the reasonable satisfaction of Global LLC
that such tax has been paid or is not payable.

(d) Each of the Corporation and Global LLC covenants and agrees that it will not
take any action that would pose a material risk that Global LLC could be treated
as a “publicly traded partnership” for U.S. federal income tax purposes.
Notwithstanding anything to the contrary herein, no Exchange shall be permitted
(and, if attempted, shall be void ab initio) if, in the opinion of legal counsel
or a qualified tax advisor to Global LLC, such an Exchange would present a
material risk that such Exchange would cause Global LLC to cease to be
classified as a partnership or to be classified as a “publicly traded
partnership” within the meaning of Section 7704(b) of the Code for U.S. federal
income tax purposes.

(e) For the avoidance of doubt, and notwithstanding anything to the contrary
herein, a Global LLC Unitholder shall not be entitled to Exchange Global LLC
Units to the extent the Corporation or Global LLC reasonably determines in good
faith that such Exchange (i) would be prohibited by applicable law or
regulation, including Applicable Securities Laws, or (ii) would not be permitted
under any other agreement between such Global LLC Unitholder and the Corporation
or its subsidiaries (including the Global LLC Operating Agreement).

Section 2.2 Adjustment. The Exchange Rate shall be adjusted accordingly if there
is: (a) any subdivision (by any unit split, unit distribution, reclassification,
reorganization, recapitalization or otherwise) or combination (by reverse unit
split, reclassification, reorganization, recapitalization or otherwise) of the
Class A Units, Class B Units or Class B1 Units that is not accompanied by an
identical subdivision or combination of the Class A Common Stock; (b) any
subdivision (by any stock split, stock dividend or distribution,
reclassification, reorganization, recapitalization or otherwise) or combination
(by reverse stock split, reclassification, reorganization, recapitalization or
otherwise) of the Class A Common

 

5



--------------------------------------------------------------------------------

Stock that is not accompanied by an identical subdivision or combination of the
Class A Units, Class B Units or Class B1 Units; (c) (1) any issuance of shares
of (x) Class A Common Stock by the Corporation or (y) Class A Units to the
Corporation that is not accompanied by (2) the issuance of an identical number
of (x) Class A Units to the Corporation (in the case of clause (c)(1)(x)) or
(y) shares of Class A Common Stock (in the case of clause (c)(1)(y)), as
applicable; or (d) (1) any issuance of (x) shares of Class B or Class B1 Common
Stock by the Corporation or (y) Class B or Class B1 Units to SunEdison or its
Permitted Transferees that is not accompanied by (2) the issuance of an
identical number of (x) Class B or Class B1 Units to SunEdison or to any
Permitted Transferee of SunEdison (in the case of clause (d)(1)(x)) or
(y) shares of Class B or Class B1 Common Stock to SunEdison or its Permitted
Transferees (in the case of clause (d)(1)(y)). If there is (i) any
reclassification, reorganization, recapitalization or other similar transaction
in which the Class A Common Stock is converted or changed into another security,
securities or other property or (ii) and any subdivision (by any split,
distribution or dividend, reclassification, reorganization, recapitalization or
otherwise) or combination (by reverse split, reclassification, recapitalization
or otherwise) of such security, securities or other property that occurs after
the effective time of such reclassification, reorganization, recapitalization or
other similar transaction, then upon any subsequent Exchange, an exchanging
Global LLC Unitholder shall be entitled to receive the amount of such security,
securities or other property that such exchanging Global LLC Unitholder would
have received if such Exchange had occurred immediately prior to the effective
date of such reclassification, reorganization, recapitalization or other similar
transaction, taking into account any adjustment as a result of any such
subdivision (by any split, distribution or dividend, reclassification,
reorganization, recapitalization or otherwise) or combination (by reverse split,
reclassification, recapitalization or otherwise) of such security, securities or
other property that occurs after the effective time of such reclassification,
reorganization, recapitalization or other similar transaction. For the avoidance
of doubt, if there is any reclassification, reorganization, recapitalization or
other similar transaction in which the Class A Common Stock is converted or
changed into another security, securities or other property, this Section 2.2
shall continue to be applicable, mutatis mutandis, with respect to such security
or other property. This Agreement shall apply to the Class A Units, Class B
Units or Class B1 Units held by the Corporation, SunEdison and SunEdison’s
Permitted Transferees as of the date hereof, as well as any Class A Units, Class
B Units and Class B1 Units hereafter acquired by the Corporation, SunEdison or
any of SunEdison’s Permitted Transferees. This Agreement shall apply to, mutatis
mutandis, and all references to “Class A Units,” “Class B Units” or “Class B1
Units” shall be deemed to include, any security, securities or other property of
Global LLC which may be issued in respect of, in exchange for or in substitution
of Class A Units, Class B Units or Class B1 Units, as applicable, by reason of
any distribution or dividend, split, reverse split, combination,
reclassification, reorganization, recapitalization, merger, exchange (other than
an Exchange) or other transaction.

Section 2.3 Class A Common Stock to be Issued.

(a) If any Exchange in accordance with this Agreement is to be effected in a
manner that would require registration under Applicable Securities Laws and such
required registration has not become effective or otherwise is unavailable, upon
the request and with the reasonable cooperation of the Global LLC Unitholder
requesting the Exchange, the Corporation shall use its commercially reasonable
efforts to promptly facilitate such Exchange pursuant to any reasonably
available exemption from such

 

6



--------------------------------------------------------------------------------

registration requirements. The Corporation shall use its commercially reasonable
efforts to list the Class A Common Stock required to be delivered upon Exchange
prior to such delivery upon each national securities exchange or inter-dealer
quotation system upon which the outstanding Class A Common Stock may be listed
or traded at the time of such delivery.

(b) The Corporation shall at all times reserve and keep available out of its
authorized but unissued Class A Common Stock, solely for the purpose of issuance
upon an Exchange, such number of shares of Class A Common Stock as shall be
deliverable upon any such Exchange; provided that nothing contained herein shall
be construed to preclude Global LLC from satisfying its obligations in respect
of the Exchange of Global LLC Units by delivery of Class A Common Stock which is
held in the treasury of the Corporation, in a manner consistent with the
requirements of Treasury Regulations Section 1.1032-3(c) so as to allow Global
LLC to make such exchange without recognizing any gain or loss on the
transaction for federal income tax purposes.

(c) Prior to the effective date of this Agreement, the Corporation and Global
LLC will take all such steps as may be required to cause to qualify for
exemption under Rule 16b-3(d) or (e), as applicable, under the Exchange Act, and
be exempt for purposes of Section 16(b) under the Exchange Act, any acquisitions
or dispositions of equity securities of the Corporation (including derivative
securities with respect thereto) and any securities which may be deemed to be
equity securities or derivative securities of the Corporation for such purposes
that result from the transactions contemplated by this Agreement, by each Global
LLC Unitholder who may reasonably be expected to be subject to the reporting
requirements of Section 16(a) of the Exchange Act with respect to the
Corporation upon the registration of any class of equity security of the
Corporation pursuant to Section 12 of the Exchange Act (with the authorizing
resolutions specifying the name of each such Global LLC Unitholder whose
acquisition or disposition of securities is to be exempted and the number of
securities that may be acquired and disposed of by each such person pursuant to
this Agreement).

(d) If any Takeover Law (as defined below) or other similar law or regulation
becomes or is deemed to become applicable to this Agreement or any of the
transactions contemplated hereby, the Corporation or Global LLC shall use their
commercially reasonable efforts to render such law or regulation inapplicable to
all of the foregoing.

(e) Each of the Corporation and Global LLC covenants that all Class A Common
Stock issued upon an Exchange will, upon issuance, be validly issued, fully paid
and non-assessable, will pass to the applicable exchanging Global LLC Unitholder
free and clear of any liens, security interests and other encumbrances other
than any such liens, security interests or other encumbrances imposed by such
exchanging Global LLC Unitholder and will not be subject to any preemptive right
of stockholders of the Corporation or to any right of first refusal or other
right in favor of any person or entity.

(f) No Exchange shall impair the right of the exchanging Global LLC Unitholder
to receive any distributions payable on the Global LLC Units so exchanged in
respect of a record date that occurs prior to the Exchange Date for such
Exchange. For

 

7



--------------------------------------------------------------------------------

the avoidance of doubt, no exchanging Global LLC Unitholder shall be entitled to
receive, in respect of a single record date, distributions or dividends both on
Global LLC Units exchanged by such holder and on Class A Common Stock received
by such holder in such Exchange.

Each Global LLC Unitholder acknowledges and agrees that the shares of Class A
Common Stock to be issued upon the occurrence of an Exchange in a transaction
not registered under the Securities Act will constitute “restricted securities”
as defined by Rule 144 promulgated under the Securities Act, and may not be sold
or transferred in the absence of an effective registration statement under the
Securities Act and registration or qualification under other Applicable
Securities Laws or an exemption from such registration or qualification and
certificates (or account entries in the case of book-entry securities)
evidencing shares of Class A Common Stock issued upon an Exchange may bear an
appropriate legend.

Section 2.4 Withholding; Certification of Non-Foreign Status.

(a) If the Corporation or Global LLC shall be required to withhold any amounts
by reason of any Federal, State, local or foreign tax rules or regulations in
respect of any Exchange, the Corporation or Global LLC, as the case may be,
shall be entitled to take such action as it deems appropriate in order to ensure
compliance with such withholding requirements, including at its option
withholding shares of Class A Common Stock with a fair market value equal to the
minimum amount of any taxes which the Corporation or Global LLC, as the case may
be, may be required to withhold with respect to such Exchange. To the extent
that amounts (or property) are so withheld and paid over to the appropriate
taxing authority, such withheld amounts (or property) shall be treated for all
purposes of this Agreement as having been paid (or delivered) to the appropriate
Global LLC Unitholder.

(b) Notwithstanding anything to the contrary herein, each of Global LLC and the
Corporation may, at its own discretion, require as a condition to the
effectiveness of an Exchange that an exchanging Global LLC Unitholder deliver to
Global LLC or the Corporation, as the case may be, a certification of
non-foreign status in accordance with Treasury Regulation Section 1.1445-2(b).
In the event Global LLC or the Corporation has required delivery of such
certification but an exchanging Global LLC Unitholder is unable to do so, Global
LLC shall nevertheless deliver or cause to be delivered to the exchanging Global
LLC Unitholder the Class A Common Stock in accordance with Section 2.1 of this
Agreement, but subject to potential withholding as provided in (a).

ARTICLE III

Section 3.1 Representations and Warranties of the Corporation and of Global LLC.
Each of the Corporation and Global LLC represents and warrants that (i) it is a
corporation or limited liability company duly incorporated or formed and is
existing in good standing under the laws of the State of Delaware, (ii) it has
all requisite corporate or limited liability company power and authority to
enter into and perform this Agreement and to consummate the transactions
contemplated hereby and, in the case of the Corporation, to issue the Class A

 

8



--------------------------------------------------------------------------------

Common Stock in accordance with the terms hereof, (iii) the execution and
delivery of this Agreement by it and the consummation by it of the transactions
contemplated hereby (including, in the case of the Corporation, the issuance of
the Class A Common Stock) have been duly authorized by all necessary corporate
or limited liability company action on its part, including all actions necessary
to ensure that the acquisition of shares of Class A Common Stock pursuant to the
transactions contemplated hereby shall not be subject to any “moratorium,”
“control share acquisition,” “business combination,” “fair price” or other form
of “anti-takeover laws and regulations” of any jurisdiction that may purport to
be applicable to this Agreement or the transactions contemplated hereby
(collectively, “Takeover Laws”), (iv) this Agreement constitutes a legal, valid
and binding obligation of it enforceable against it in accordance with its
terms, except as enforcement may be limited by equitable principles or by
bankruptcy, insolvency, reorganization, moratorium, or similar laws relating to
or limiting creditors’ rights generally, and (v) the execution, delivery and
performance of this Agreement by it and the consummation by it of the
transactions contemplated hereby will not (A) result in a violation of its
Certificate of Incorporation or Bylaws or other organizational documents,
(B) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which it is a party, or (C) result in a
violation of any law, rule, regulation, order, judgment or decree applicable to
it or by which any property or asset of it is bound or affected, except with
respect to clauses (B) or (C) for any conflicts, defaults, accelerations,
terminations, cancellations or violations, that would not reasonably be expected
to have a material adverse effect on it or its business, financial condition or
results of operations.

Section 3.2 Representations and Warranties of the Global LLC Unitholders. Each
Global LLC Unitholder, severally and not jointly, represents and warrants that
(i) it is duly incorporated or formed and, to the extent such concept exists in
its jurisdiction of organization or formation, is in good standing under the
laws of such jurisdiction, (ii) it has all requisite legal capacity and
authority to enter into and perform this Agreement and to consummate the
transactions contemplated hereby, (iii) the execution and delivery of this
Agreement by it of the transactions contemplated hereby have been duly
authorized by all necessary corporate or other entity action on the part of such
Global LLC Unitholder, (iv) this Agreement constitutes a legal, valid and
binding obligation of such Global LLC Unitholder enforceable against it in
accordance with its terms, except as enforcement may be limited by equitable
principles or by bankruptcy, insolvency, reorganization, moratorium, or similar
laws relating to or limiting creditors’ rights generally and (v) the execution,
delivery and performance of this Agreement by such Global LLC Unitholder and the
consummation by such Global LLC Unitholder of the transactions contemplated
hereby will not (A) result in a violation of the Certificate of Incorporation or
Bylaws or other organizational documents of such Global LLC Unitholder or
(B) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which such Global LLC Unitholder is a
party, or (C) result in a violation of any law, rule, regulation, order,
judgment or decree applicable to such Global LLC Unitholder, except with respect
to clauses (B) or (C) for any conflicts, defaults, accelerations, terminations,
cancellations or violations, that would not in any material respect result in
the unenforceability against such Global LLC Unitholder of this Agreement.

 

9



--------------------------------------------------------------------------------

ARTICLE IV

Section 4.1 Additional Global LLC Unitholders. To the extent a Global LLC
Unitholder (including SunEdison) validly transfers any or all of its Global LLC
Units to another person in a transaction in accordance with, and not in
contravention of, the Global LLC Operating Agreement, then such transferee
(each, a “Permitted Transferee”) shall have the right to execute and deliver a
joinder to this Agreement, in the form of Exhibit B hereto, whereupon such
Permitted Transferee shall become a Global LLC Unitholder hereunder; provided,
however, that such Permitted Transferee shall be subject to any restrictions on
Exchange that would have applied to the transferor. To the extent Global LLC
issues Global LLC Units in the future, then the holder of such Global LLC Units
shall have the right to execute and deliver a joinder to this Agreement,
substantially in the form of Exhibit B hereto, whereupon such holder shall
become a Global LLC Unitholder hereunder.

Section 4.2 Addresses and Notices. All notices, requests, claims, demands and
other communications hereunder shall be in writing and shall be given (and shall
be deemed to have been duly given upon receipt) by delivery in person, by
courier service, by fax, or by registered or certified mail (postage prepaid,
return receipt requested) to the respective parties at the following addresses
(or at such other address for a party as shall be as specified in a notice given
in accordance with this Section 4.2):

(a) If to the Corporation or to Global LLC, to:

7550 Wisconsin Avenue, 9th Floor

Bethesda, Maryland 20814

Attn: General Counsel

Facsimile: (240) 762-7900

(b) If to any Global LLC Unitholder, to the address and other contact
information set forth in the records of Global LLC from time to time.

Section 4.3 Further Action. The parties shall execute and deliver all documents,
provide all information and take or refrain from taking action as may be
necessary or appropriate to achieve the purposes of this Agreement.

Section 4.4 Binding Effect; No Third Party Beneficiaries. This Agreement shall,
from and after the Effective Time, be binding upon and inure to the benefit of
all of the parties and their successors, executors, administrators, heirs, legal
representatives and permitted assigns, including, without limitation and without
the need for an express assignment, any Permitted Transferee, provided that
nothing herein shall be deemed to permit any assignment, transfer or other
disposition of Global LLC Units in violation of the terms of the Global LLC
Operating Agreement or applicable law. This Agreement shall not be assignable by
the Corporation or Global LLC without the prior written consent of SunEdison and
the Requisite Holders. In the event the Corporation or Global LLC or any of its
successors or assigns (i) consolidates with or merges into any other person or
entity and is not the continuing or surviving corporation or entity of such
consolidation or merger or (ii) transfers all or substantially all of its
properties and assets to any person or entity, then and in either case, as a
condition to such consolidation, merger or

 

10



--------------------------------------------------------------------------------

transfer, proper provisions shall be made such that the successors and assigns
of the Corporation or Global LLC, as the case may be, will assume its
obligations set forth in this Agreement, and this Agreement shall be enforceable
against such successors and assigns. Nothing in this Agreement, express or
implied, is intended to or shall confer upon anyone other than the parties and
their respective successors and permitted assigns any right, benefit or remedy
of any nature whatsoever under or by reason of this Agreement.

Section 4.5 Severability. If any term or other provision of this Agreement is
held to be invalid, illegal or incapable of being enforced by any rule of law,
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions is not affected in any manner materially adverse
to any party. Upon a determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.

Section 4.6 Integration. This Agreement, together with the Global LLC Operating
Agreement, constitutes the entire agreement among the parties pertaining to the
subject matter hereof and supersedes all prior agreements and understandings
pertaining thereto.

Section 4.7 Amendment. The provisions of this Agreement may be amended,
supplemented, waived or modified only by the affirmative vote or written consent
of each of the Corporation, Global LLC, SunEdison and the Requisite Holders;
provided, however, that no such amendment, supplement, waiver or modification
shall (i) materially alter or change any rights or obligations of any Global LLC
Unitholders in a manner that is different or prejudicial relative to any other
Global LLC Unitholders, without the prior written consent of at least two-thirds
(2/3) in interest of the Global LLC Unitholders (based on the number of Global
LLC Units held by such holders) affected in such a different or prejudicial
manner or (ii) alter, supplement or amend the Exchange Rate as adjusted from
time to time pursuant to Section 2.2 hereof (or the adjustments provided
therein) without the prior written consent of each affected Global LLC
Unitholder. Notwithstanding the foregoing, the Corporation, Global LLC and
SunEdison, without the consent of any Requisite Holders, may amend, supplement,
waive or modify any term of this Agreement to cure any ambiguity, mistake,
defect or inconsistency contained herein.

Section 4.8 Waiver. No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute waiver of any such breach of any other covenant, duty, agreement or
condition.

Section 4.9 Arbitration; Submission to Jurisdiction; Waiver of Jury Trial.

(a) Any dispute, controversy or claim arising out of, relating to or in
connection with this Agreement or the transactions contemplated hereby
(including the validity, scope and enforceability of this arbitration provision)
shall be finally settled by arbitration. The arbitration shall take place in
Wilmington, Delaware and be conducted in accordance with the Commercial
Arbitration Rules of the American Arbitration

 

11



--------------------------------------------------------------------------------

Association (the “AAA”) then in effect (except as they may be modified by mutual
agreement of the Corporation, Global LLC, SunEdison and the Requisite Holders).
The arbitration shall be conducted by three neutral, impartial and independent
arbitrators, who shall be appointed by the AAA, at least one of whom shall be a
retired judge or a senior partner at one of the nationally recognized
Delaware-based law firms. The arbitration award shall be final and binding on
the parties. Judgment upon the award may be entered by any court having
jurisdiction thereof or having jurisdiction over the relevant party or its
assets. The costs of the arbitration shall be borne by the Corporation.
Performance under this Agreement shall continue if reasonably possible during
any arbitration proceedings.

(b) Notwithstanding the provisions of paragraph (a), the parties hereto may
bring an action or special proceeding in any court of competent jurisdiction for
the purpose of compelling a party to arbitrate, seeking temporary or preliminary
relief in aid of an arbitration hereunder, and/or enforcing an arbitration award
and, for the purposes of this paragraph (b), each party hereto (i) expressly
consents to the application of paragraph (c) of this Section 4.9 to any such
action or proceeding and (ii) agrees that proof shall not be required that
monetary damages for breach of the provisions of this Agreement would be
difficult to calculate and that remedies at law would be inadequate.

(c) EACH PARTY HERETO IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE UNITED
STATES DISTRICT COURT FOR THE DISTRICT OF DELAWARE OR ANY DELAWARE STATE COURT,
IN EACH CASE, SITTING IN THE CITY OF WILMINGTON, DELAWARE FOR THE PURPOSE OF ANY
JUDICIAL PROCEEDING BROUGHT IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION
4.9, OR ANY JUDICIAL PROCEEDING ANCILLARY TO AN ARBITRATION OR CONTEMPLATED
ARBITRATION ARISING OUT OF OR RELATING TO OR CONCERNING THIS AGREEMENT. Such
ancillary judicial proceedings include any suit, action or proceeding to compel
arbitration, to obtain temporary or preliminary judicial relief in aid of
arbitration, or to confirm an arbitration award. The parties acknowledge that
the forum designated by this paragraph (c) have a reasonable relation to this
Agreement, and to the parties’ relationship with one another.

(d) The parties hereby waive, to the fullest extent permitted by applicable law,
any objection which they now or hereafter may have to personal jurisdiction or
to the laying of venue of any such ancillary suit, action or proceeding brought
in any court referred to in the preceding paragraph of this Section 4.9 and such
parties agree not to plead or claim the same, and agree that service of process
upon such party in any such action, suit, demand or proceeding shall be
effective if notice is given in accordance with Section 4.2.

Section 4.10 Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission or by e-mail delivery of a “.pdf” format
data file) in one or more counterparts, and by the different parties hereto in
separate counterparts, each of which when executed and delivered shall be deemed
to be an original but all of which taken together shall constitute one and the
same agreement. Copies of executed counterparts transmitted by telecopy, by
e-mail delivery of a “.pdf” format data file or other electronic transmission
service shall be considered original executed counterparts for purposes of this
Section 4.10.

 

12



--------------------------------------------------------------------------------

Section 4.11 Tax Treatment. This Agreement shall be treated as part of the
partnership agreement of Global LLC as described in Section 761(c) of the Code
and Sections 1.704-1(b)(2)(ii)(h) and 1.761-1(c) of the Treasury Regulations
promulgated thereunder. Each party hereto agrees to report each Exchange for
U.S. federal income tax purposes as a taxable sale or exchange of Class B or
Class B1 Units by the applicable Global LLC Unitholder in exchange for Class A
Common Stock (in conjunction with the cancellation of Class B or Class B1 Common
Stock, as applicable) and no party shall take a contrary position on any U.S.
federal, state or local income tax return: (i) except as otherwise required by a
“determination” as defined in Section 1313 of the Code, or (ii) unless such
party provides a written opinion by a nationally recognized accounting or law
firm, which opinion is reasonably satisfactory to both SunEdison and Global LLC,
that such Exchange should not be treated as a taxable sale or exchange for
federal income tax purposes.

Section 4.12 Specific Performance. The parties hereto agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to
specific performance of the terms and provisions hereof, in addition to any
other remedy to which they are entitled at law or in equity.

Section 4.13 Independent Nature of Global LLC Unitholders’ Rights and
Obligations. The obligations of each Global LLC Unitholder hereunder are several
and not joint with the obligations of any other Global LLC Unitholder, and no
Global LLC Unitholder shall be responsible in any way for the performance of the
obligations of any other Global LLC Unitholder hereunder. The decision of each
Global LLC Unitholder to enter into to this Agreement has been made by such
Global LLC Unitholder independently of any other Global LLC Unitholder. Nothing
contained herein, and no action taken by any Global LLC Unitholder pursuant
hereto, shall be deemed to constitute an action of the Global LLC Unitholders as
a partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Global LLC Unitholders are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated hereby and the Corporation acknowledges that the Global LLC
Unitholders are not acting in concert or as a group, and the Corporation will
not assert any such claim, with respect to such obligations or the transactions
contemplated hereby.

Section 4.14 Applicable Law. This Agreement shall be governed by, and construed
in accordance with, the law of the State of Delaware.

[Signature page to follow]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered, all as of the date first set forth above.

 

TERRAFORM GLOBAL, INC. By:  

/s/ Yana Kravtsova

Name:   Yana Kravtsova Title:   Senior Vice President, General Counsel and
Secretary TERRAFORM GLOBAL, LLC By:  

/s/ Yana Kravtsova

Name:   Yana Kravtsova Title:   Senior Vice President, General Counsel and
Secretary SUNEDISON, INC. By:  

/s/ Brian Wuebbels

Name:   Brian Wuebbels Title:   Chief Financial Officer

 

[Signature Page to Exchange Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF]

ELECTION OF EXCHANGE

TerraForm Global, Inc.

TerraForm Global, LLC

7550 Wisconsin Avenue, 9th Floor

Bethesda, Maryland 20814

Attn: General Counsel

Facsimile: (240) 762-7900

Reference is hereby made to the Exchange Agreement, dated as of July 23, 2014
(as amended, the “Exchange Agreement”), by and among TerraForm Global, Inc., a
Delaware corporation, TerraForm Global, LLC, a Delaware limited liability
company, SunEdison, Inc., a Delaware corporation, and the other Persons from
time to time party thereto (as Global LLC Unitholders). Capitalized terms used
but not defined herein shall have the meanings given to them in the Exchange
Agreement.

The undersigned Global LLC Unitholder hereby transfers to Global LLC for
cancellation, the number of Global LLC Units set forth below in Exchange for
shares of Class A Common Stock to be issued in its name as set forth below, as
set forth in the Exchange Agreement. [The foregoing transfers shall be
[effective as of                     ][and][conditioned upon satisfaction of the
following conditions:     .]1

 

Legal Name of Global LLC Unitholder:

 

Address:

 

Number of Global LLC Units to be Exchanged:

 

The undersigned hereby represents and warrants that (i) the undersigned has full
legal capacity to execute and deliver this Election of Exchange and to perform
the undersigned’s obligations hereunder; (ii) this Election of Exchange has been
duly executed and delivered by the undersigned and is the legal, valid and
binding obligation of the undersigned enforceable against it in accordance with
the terms thereof or hereof, as the case may be, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally
and the availability of equitable remedies; (iii) the Global LLC Units subject
to this Election of Exchange are being transferred free and clear of any pledge,
lien, security interest, encumbrance, equities or claim; (iv) no consent,
approval, authorization, order, registration or qualification of any third party
or with any court or governmental agency or body having jurisdiction over the
undersigned or the Global LLC Units subject to this Election of Exchange is
required to be obtained by the undersigned for the transfer of such Global LLC
Units; and (v) the undersigned is the record

 

1 

Insert Exchange Date and/or contingency, if applicable.

 

Exhibit A-1



--------------------------------------------------------------------------------

holder of shares of Class B or Class B1 Common Stock, as applicable, in an
amount equal to at least the number of Global LLC Units subject to this Election
of Exchange and will retain ownership of such minimum number of shares of Class
B or Class B1 Common Stock, as applicable, through the Exchange Date.

The undersigned hereby irrevocably constitutes and appoints any officer of the
Corporation or Global LLC as the attorney of the undersigned, with full power of
substitution and resubstitution in the premises, to do any and all things and to
take any and all actions that may be necessary to (i) transfer to Global LLC
(A) for cancellation by Global LLC, the Global LLC Units subject to this
Election of Exchange and (B) for cancellation by the Corporation, the number of
shares of Class B or Class B1 Common Stock, as applicable, equal to the number
of Global LLC Units subject to this Election and Exchange (which such common
stock will be cancelled immediately thereafter by the Corporation) and
(ii) deliver to the undersigned the shares of Class A Common Stock to be
delivered in Exchange for such Global LLC Units.

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Election of Exchange to be executed and delivered by the undersigned or by its
duly authorized attorney.

 

Name:

 

Dated:

 

Exhibit A-2



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF]

JOINDER AGREEMENT

This Joinder Agreement (“Joinder Agreement”) is a joinder to the Exchange
Agreement, dated as of [            ], 201[  ] (as amended, the “Exchange
Agreement”), by and among TerraForm Global, Inc., a Delaware corporation,
TerraForm Global, LLC, a Delaware limited liability company, SunEdison, Inc., a
Delaware corporation, and the other Persons from time to time party thereto (as
Global LLC Unitholders). Capitalized terms used but not defined in this Joinder
Agreement shall have their meanings given to them in the Exchange Agreement.
This Joinder Agreement shall be governed by, and construed in accordance with,
the law of the State of Delaware. In the event of any conflict between this
Joinder Agreement and the Exchange Agreement, the terms of this Joinder
Agreement shall control.

The undersigned hereby joins and enters into the Exchange Agreement having
acquired Global LLC Units. By signing and returning this Joinder Agreement to
the Corporation and to Global LLC, the undersigned (i) accepts and agrees to be
bound by and subject to all of the terms and conditions of and agreements of a
holder of Global LLC Units contained in the Exchange Agreement, with all
attendant rights, duties and obligations of a Global LLC Unitholder thereunder
and (ii) makes each of the representations and warranties of a Global LLC
Unitholder set forth in Section 3.2 of the Exchange Agreement as fully as if
such representations and warranties were set forth herein. The parties to the
Exchange Agreement shall treat the execution and delivery hereof by the
undersigned as the execution and delivery of the Exchange Agreement by the
undersigned and, upon receipt of this Joinder Agreement by the Corporation and
by Global LLC, the signature of the undersigned set forth below shall constitute
a counterpart signature to the signature page of the Exchange Agreement.

 

Name:

 

 

Address for Notices With copies to:

 

 

 

 

 

 

Attention:

 

 

 

Exhibit B-1